UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 (Amendment No. 1 to) SCHEDULE 13D Under the Securities Exchange Act of 1934 Sinoenergy Corporation (Name of Company) Common Stock, $0.001 par value (Title of class of securities) 82935B103 (CUSIP number) Asher S. Levitsky P.C. Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor New York, New York 10006; (212) 930-9700 (Name, address and telephone number of person authorized to receive notices and communications) October 12, 2009 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 82935B103 13D Page 2 1 NAME OF REPORTING PERSON: Skywide Capital Management Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS: AF (1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 6,277,102(2) 8 SHARED VOTING POWER: 0 9 SOLE DISPOSITIVE POWER: 6,277,102(2) 10 SHARED DISPOSITIVE POWER: 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 6,277,102(2) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 39.4% 14 TYPE OF REPORTING PERSON: CO (1)Pursuant to the terms of an Agreement and Plan of Merger, dated as of October 12, 2009 (the “October Merger Agreement”) by and between the Issuer and Skywide Capital Management Limited, a British Virgin Islands Company (“Skywide”) which is owned 50% by Mr. Tianzhou Deng, the Chairman of the Board of Directors of the Issuer (“Mr. Deng”) and 50% by Mr. Bo Huang, the Chief Executive Officer and a Director of the Issuer (“Mr. Huang”), the Issuer agreed to merge with and into Skywide, with Skywide to continue as the surviving company (the “Merger”). The Parties (hereinafter defined) are currently engaged in discussions to enter into an Amended and Restated Agreement and Plan of Merger (the “Amended and Restated Merger Agreement”) by and among the Issuer, Skywide and SNEN Acquisition Corp., a wholly owned subsidiary of Skywide (“Merger Sub”; the Issuer, Skywide and Merger Sub are herein referred to collectively as the “Parties”),which shall provide that the Merger Sub will merge with and into the Issuer, with the surviving company being privately owned indirectly by Messrs. Deng and Huang as a result of their ownership of Skywide, with the other terms of the October Merger Agreement remaining substantially the same. At the effective time of the Merger, each issued and outstanding share of common stock of the Issuer (the “Common Stock”), other than any shares owned by (a)Skywide, including its shareholders and subsidiaries, (b)the Issuer as treasury shares or (c) the Issuer’s subsidiaries, will be converted into the right to receive $1.90 in cash, without interest. Skywide anticipates costs of $20,000,000 for the purchase of the Issuer’s shares owned by Shareholders of the Issuer other than Skywide and other costs with respect to such transaction. Mr. Deng and Mr. Huang, jointly, are contributing $20,000,000 to Skywide from their personal funds. (2) As of June 2, 2006, Skywide owned 12,793,847 shares of the Issuer.On July 9, 2008, a one-for-two reverse split of the Issuer’s common stock took effect, pursuant to which the 12,793,847 shares of common stock of the Issuer were converted to 6,396,924 shares of the Issuer’s common stock.On July 18, 2008, Skywide transferred 99,822 shares to the Issuer’s warrant holders and former chief financial officer, and transferred 20,000 shares to the Issuer for cancellation. CUSIP No. 82935B103 13D Page 3 1 NAME OF REPORTING PERSON: Bo Huang 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS: PF (1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: People’s Republic of China NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 0 8 SHARED VOTING POWER: 6,277,102(2) 9 SOLE DISPOSITIVE POWER: 0 10 SHARED DISPOSITIVE POWER: 6,277,102(2) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 6,277,102(2) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 39.4% 14 TYPE OF REPORTING PERSON: IN (1)
